Citation Nr: 0215382	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  00-07 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for arthritic changes of 
the left shoulder with postoperative arthroscopy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from February 1981 to December 
1988.

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO) which denied the veteran's claim of 
entitlement to service connection for a left shoulder 
disability.  


FINDING OF FACT

The competent and probative evidence of record shows that the 
veteran does not have arthritic changes of the left shoulder, 
with postoperative arthroscopy, that is related to service. 


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
arthritic changes of the left shoulder with postoperative 
arthroscopy.  In substance, he contends that he has a current 
left shoulder disability that is related to an in-service 
incident in which he fell off a bicycle and injured his left 
shoulder during active service.  In the interest of clarity, 
after reviewing generally applicable law and regulations and 
describing the factual background of this case, the Board 
will discuss the issue on appeal.  
Relevant law and regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [[codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in August 1999 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

As set forth below, the RO's actions throughout the course of 
this appeal have satisfied the requirements under the VCAA.  

(i.) Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in a February 2000 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a March 2000 statement of the case, and 
supplemental statements of the case issued in March 2001 and 
March 2002, the RO notified the veteran of regulations 
pertinent to service connection claims, informed him of the 
reasons why his claim has been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  

In August 2001 and December 2001 letters, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  The 
veteran was notified that VA would obtain all relevant 
service medical records, VA medical records and employment 
records.  In addition, VA indicated that it would request 
other relevant records held by any Federal agency or 
department.  The veteran was informed of his duty to provide 
VA with enough information to identify and locate other 
existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his service connection 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  




(ii.) Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The veteran's service medical records have been received, as 
have VA outpatient treatment reports.  In addition, the 
veteran was provided with a VA examination for joint 
disorders in September 1999.  The Board finds that all known 
and ascertainable medical records have been obtained and are 
associated with the claims file.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of this claim.

In summary, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  The Board will accordingly proceed to a review of 
the merits of the issue on appeal.

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).  

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including arthritis, when such is 
manifested to a compensable degree within one year from the 
date of separation from service.  38 C.F.R. §§ 1101, 1131, 
1112, 1113 (West Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West Supp. 
2001); 38 C.F.R. § 3.303(d) (2001); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Continuity of symptomatology

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2001).  In order 
to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the veteran's claim.  
38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  See 
38 U.S.C.A. § 7104 (West Supp. 2001).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

Analysis

The veteran is seeking service connection for arthritic 
changes of the left shoulder with postoperative arthroscopy.  
For reasons and bases explained below, the Board concludes 
that the veteran's left shoulder disability is not related to 
his active service, and service connection is accordingly not 
warranted.  

As noted above, in order for service connection to be 
granted, three elements must be met: (1) current disability; 
(2) in-service disease or injury; and (3) medical nexus.  See 
Hickson, supra.

With respect to Hickson element (1), evidence of a current 
disability, the veteran has been diagnosed with arthritic 
changes of the left shoulder disability on several occasions.  
VA outpatient treatment records dated from November 1998 to 
March 2002 contain records in which the veteran's left 
shoulder was shown to have arthritic changes.  An April 1999 
X-ray revealed mild degenerative changes at the 
acromioclavicular (AC) joint, and a June 1999 MRI showed 
spurring of the AC joint.  A September 1999 VA examination 
report also diagnosed the veteran with arthritis of the AC 
joint with some inferior spurring.  In February 2000, the 
veteran underwent a left shoulder arthroscopy for "repair of 
tendon(s)" and mini-open repair of rotator cuff.  Finally, 
in November 2001, the veteran complained of numbness in his 
left arm with activity and positioning.  He also complained 
of pain in his posterior, proximal arm down to his elbow.  
His AC joint was reportedly tender, and an MRI showed 
postoperative changes in rotator cuff, with possible 
recurrent tear.  

The evidence thus demonstrates that the veteran currently has 
a left shoulder disability, and the first element of the 
Hickson analysis has therefore been satisfied.

With respect to Hickson element (2), evidence of an in-
service injury, service medical records reflect that the 
veteran was treated for complaints of left shoulder pain in 
June 1984.  He reported that he hit his left shoulder on the 
ground during a bicycle accident.  Upon examination, the left 
shoulder appeared to be slightly swollen with muscle spasms, 
though no inflammation was observed.  An X-ray revealed no 
fracture or dislocation; however, it was noted that a 1 
degree separation was possible.  In October 1984, the veteran 
complained of numbness in his left shoulder while running.  
An X-ray was within normal limits.  The veteran's complaints 
were assessed as AC separation.  Reports of medical history 
which were completed and signed by the veteran in February 
1987 and August 1988 showed no complaints, treatment, or 
diagnoses of any shoulder pain or disability, and the veteran 
noted that he did not have a "painful or 'trick' shoulder.  
An August 1988 physical examination report did not refer to 
shoulder problems.  No diagnoses of arthritis or degenerative 
changes were noted in the veteran's service medical records.

After review of the veteran's service medical records, as 
well as his own statements, the Board finds that Hickson 
element (2) has been satisfied, in that there is evidence of 
an in-service bicycle accident and shoulder injury.  The 
Board observes in passing that the service medical records 
from the latter part of the veteran's service, including his 
own reports of medical history, do not document ongoing 
shoulder problems.

Thus, the medical evidence of record has shown that the 
veteran's left shoulder has current degenerative changes and 
the service medical records document an in-service left 
shoulder injury.  However, as explained immediately below no 
physician has linked the veteran's current left shoulder 
disability to his in-service injury.  Hickson element (3), 
evidence of a medical nexus, has not been met.  

Of record is a July 1997 treatment record from Columbia 
Orthopaedic Group in which the veteran was treated a week 
following left shoulder arthroscopy with partial rotator cuff 
tear debridement.  An April 1998 treatment form noted that 
the veteran's left shoulder had been injured at work in 
August 1996.  

Throughout his VA outpatient treatment, from November 1998 to 
March 1998, the veteran reported injuring his left shoulder 
in 1984.  While the treatment reports include a recitation of 
the veteran's clinical history, none of the treating 
physicians commented on his current left shoulder disability 
and its relationship to his in-service injury.  Instead, the 
treatment reports cite both the June 1984 shoulder injury and 
the August 1996 rotator cuff injury, and make no comment 
regarding the etiology of the veteran's current arthritic 
changes.  

A July 1999 VA examiner noted the veteran's report of a 
bicycle accident in 1986 in which a left shoulder separation 
occurred.  The examiner also reported the veteran's 1997 
rotator cuff repair.  While he diagnosed the veteran with 
arthritis of the AC joint, he did not comment on the etiology 
of the arthritis. 

A February 2000 VA surgical report noted that the veteran had 
previously sustained a left AC joint dislocation and 
developed degenerative joint disease of his AC joint.  That 
report also stated that the veteran underwent a left shoulder 
subacromial decompression in 1997, and had a prior left 
shoulder injury that was "work-related."  

At his September 2000 hearing, the veteran testified that 
after service he sought treatment at the VA Medical Center in 
Des Moines, Iowa for his left shoulder disability.  Records 
from that facility dated August 1989 to December 1990 have 
been obtained and are included in the claims file.  However, 
there are no reports of left shoulder treatment during that 
time.  The veteran also testified that he injured his left 
shoulder rotator cuff in August 1996 and that the injury was 
work-related.  However, he maintained that he had a chronic 
left shoulder disorder prior to his rotator cuff injury that 
had always bothered him.

Finally, a February 2001 VA examiner reviewed progress notes 
from the veteran's service medical records and post-service 
treatment, as well as recent X-ray and MRI results and recent 
orthopedic surgery notes.  Following such a review, the 
examiner opined that the veteran's in-service left shoulder 
injury did not cause his current left shoulder disability.  
In February 2002, the examiner reasserted his opinion that 
the veteran's in-service injury to his left shoulder did not 
result in his current deficits.  

In short, the medical records document a 1996 left shoulder 
injury as well as the in-service injury.  The veteran 
maintains, in essence, that the in-service injury was 
continuous after service and that the 1996 injury was 
therefore of no moment.   
However, the veteran has submitted no clinical evidence 
showing that his current left shoulder disability is related 
to his in-service injury.  None of his treating physicians 
has offered an opinion with respect to the etiology of his 
current left shoulder disability.  The only medical opinion 
on point is contrary to the veteran's position the VA 
examiner specifically stated, following a complete and 
exhaustive review of the claims file and all pertinent 
medical records, that the veteran's in-service left shoulder 
injury did not cause his current left shoulder deficits.  
There are no medical opinions to the contrary.    

As to the veteran's own statements to the effect that that he 
suffers from a left shoulder disability related to a June 
1984 injury, it is now well-established that a lay person 
without medical training, such as the veteran, is not 
competent to opine on matters such as the diagnosis of a 
claimed disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(2) 
["competent lay evidence" means any evidence not requiring 
specialized education, training, or experience.]

The Board additionally observes that the VA examiner's 
opinion appears to be congruent with the bulk of the evidence 
of record.  That evidence indicates that the veteran did not 
complain of left shoulder problems during the latter few 
years of his enlistment; his separation physical examination 
as pertinently normal; he had few complaints concerning his 
left shoulder for years thereafter; and no medical 
intervention for left shoulder problems was necessary until 
after the 1996 shoulder injury.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) (2001), discussed above, relating to chronicity and 
continuity of symptomatology.  Although the veteran has 
testified concerning what he perceives as continuity of 
symptomatology after service, there is no objective medical 
evidence which supports such a statement.  Such supporting 
medical evidence is required in the circumstances presented 
in this case.  See Voerth v. West, 13 Vet. App. 117, 120-1 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking in this case.  For 
these reasons, continuity of symptomatology is not 
demonstrated.

In short, for the above stated reasons, the Board finds that 
Hickson element (3), a medical nexus between the veteran's 
in-service injury and his current disability, has not been 
met.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran suffers from a left shoulder 
disability that is related to active service.  The appeal is 
accordingly denied. 


ORDER

Service connection for a left shoulder disability is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

